Citation Nr: 9925498	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-08 852	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bladder neck stricture and chronic urinary tract infection.

REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1951 to April 1955.

2.	By a decision of December 31, 1996, the Board denied the 
veteran's appeal; the veteran appealed the Board's December 
31, 1996, decision to the United States Court of Appeals for 
Veterans Claims; and the veteran's representative informed 
the Court that the veteran died on October [redacted], 1998. 

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal of the Board's decision of December 31, 1996, to the 
Court, which vacated the Board's December 31, 1996, decision 
for that reason.  [redacted](U.S. Vet. App. 
[redacted]).  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The appeal to the Board on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (1998).





ORDER

The appeal is dismissed.



		
                                                  
             BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


